LeonardE. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 AttorneyatLaw Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com January 5, 2011 Securities and Exchange Commission Office of Document Control treet NE Washington, D.C. 20549 Via Edgar Re: Greyhound Commissary, Inc. File No. 000-53529 Schedule 14C (Preliminary) To Whom It May Concern: Please find herewith the Preliminary Schedule 14C Information Statement filed on behalf of Greyhound Commissary, Inc.Please direct all correspondences concerning this filing and Greyhound Commissary, Inc. to this office. Yours truly, /S/ Leonard E. Neilson Leonard E. Neilson :ae Attachment
